Citation Nr: 0124411	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  01-06 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of the 
cervical spine.  

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to service connection for residuals of 
frostbite.  

5.  Entitlement to service connection for bilateral hearing 
loss.  

6.  Entitlement to service connection for tinnitus.  

7.  Entitlement to an initial compensable disability rating 
for residuals of a fractured right mandible. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from July 1947 to July 1950 and 
from August 1951 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board notes that, in his May 1998 statement, the veteran 
requested re-evaluation of his service-connected back and 
gout disabilities.  There is no indication that the RO has 
adjudicated these claims.  The matters are referred to the RO 
for the appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)). 

The VCAA redefined VA's obligations with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

With respect to the duty to assist, under the new law, VA 
generally is required to make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. 
§ 5103A(b); 66 Fed. Reg. at 45,630 (to be codified as amended 
at 38 C.F.R. 
§ 3.159(c)).  Specifically, in a disability compensation 
claim, the VCAA provides that the duty to assist includes 
obtaining records of relevant VA medical treatment and 
relevant records held by any federal department or agency 
that the claimant adequately identifies and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A(c); 66 Fed. Reg. at 45,631 (to 
be codified as amended at 38 C.F.R. § 3.159(c)(2) and (3)).  
When VA attempts to obtain records from a federal department 
or agency, the efforts to obtain those records must continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A(b); 66 Fed. Reg. at 45,631 (to be codified as amended 
at 38 C.F.R. § 3.159(c)(2)).  

The Board finds that the changes effected by the VCAA and its 
implementing regulations require a remand in this case.  With 
respect to the disorder for which the veteran seeks service 
connection, in a July 1998 statement, he indicated that he 
received treatment from 1969 at McCoy Air Force Base, which 
apparently had been closed, and the Naval Hospital in 
Orlando, which had been decommissioned.  In a May 1998 
statement and the February 1999 notice of disagreement, he 
explained that the records for military retirees had been 
forwarded to the National Personnel Records Center (NPRC).  
He clarified that he had received treatment for the disorders 
at issue from 1969 to 1995.   

Review of the claims folder reveals that the RO requested 
records from McCoy Air Force Base from 1969 to 1995, the 
years following the veteran's retirement from service.  The 
January 2001 response related that all service medical 
records had been provided in 1969.  Clearly, this statement 
is not responsive to the RO's request.  It is not clear 
whether the RO requested records from the decommissioned 
Naval Hospital in Orlando.  Pursuant to the VCAA, a remand is 
required for additional attempts to secure these records.   

The Board notes that the regulatory changes specifying 
assistance to be provided to claimant's attempting to reopen 
a claim are effective only for claims received on or after 
August 29, 2001.  See 66 Fed. Reg. at 45,620.  Because the 
veteran's claim was received in 1998, the changes are not 
applicable.  However, it is conceded that the evidence to be 
secured as instructed below for purposes of the service 
connection claims on appeal may be relevant to the claims to 
reopen.  Therefore, the Board defers any action on those 
claims pending receipt of additional evidence and 
readjudication by the RO.   

With respect to the claim for an increased initial rating for 
residuals of the fractured right mandible, the Board observes 
that the RO has evaluated the disability according to the 
portion of VA's rating schedule for dental and oral 
conditions by analogy to Diagnostic Code (Code) 9904, 
malunion of the mandible.  38 C.F.R. 
§ 4.150.  VA medical records documenting the history of 
clinic visits suggest that the veteran had multiple VA dental 
appointments in 1999.  However, there are no records of these 
appointments associated with the claims folder.  The VCAA 
requires attempts to secure any records of relevant VA dental 
treatment.  

In addition, the Board notes that, under Code 9904, 
disability ratings are assigned according to the extent of 
displacement due to malunion of the mandible, dependent upon 
the degree of motion and relative loss of masticatory 
function.  Review of the May 1999 VA dental examination fails 
to disclose any discussion of the rating criteria as they 
relate to residuals of the fractured right mandible.  The 
examination report states that the veteran is missing all of 
his teeth and that there is moderate alveolar ridge 
resorption.  The examiner indicates that the atrophic 
alveolar ridges are a natural occurrence.  However, there is 
no comment as to whether either or both of these conditions 
are residuals of the fractured right mandible.           

The duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  If an examination report does not 
contain sufficient detail, it must be returned as inadequate 
for rating purposes.  38 C.F.R. § 4.2 (2001).  The Board is 
prohibited from relying on its own unsubstantiated medical 
judgment in the resolution of claims.  See Crowe v. Brown, 7 
Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 
(1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  On 
remand, a new VA dental examination is required.  

Finally, the Board acknowledges that the RO has considered 
the impact of the VCAA on the veteran's claims.  However, 
upon receipt of medical records from McCoy Air Force Base or 
the Naval Hospital, if any, the RO may find that additional 
development, i.e., a medical examination or opinion, is 
required for one or more of the disorders at issue.  The 
Board emphasizes that it is the RO's responsibility to ensure 
that all appropriate development is undertaken. 

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain 
records of the veteran's VA dental 
treatment dated from March 1998 to the 
present, as provided by law.  

2.  The RO should take the necessary steps 
to secure the veteran's treatment records 
dated from 1969 to 1995 from McCoy Air 
Force Base and from the Navy Hospital in 
Orlando as provided by law.    

3.  The veteran should be afforded a VA 
dental examination for the evaluation of 
residuals of a fractured right mandible.  
All indicated tests and studies should be 
performed as deemed necessary by the 
examiner.  The claims folder must be made 
available to the examiner for the 
examination.  The examiner is asked to 
describe in detail the existence and 
extent of any mandibular or dental 
abnormality deemed to be a residual of the 
right mandible fracture incurred in 
service.  The examiner should specifically 
address conditions such as bone loss, 
tooth loss, or displacement due to 
malunion of the mandible, based on the 
degree of motion and relative loss of 
masticatory function.  

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

5.  The RO must review the claims file and 
ensure that all other notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

6.  The RO should then readjudicate the 
veteran's claims for service connection 
for diabetes mellitus, residuals of 
frostbite, bilateral hearing loss, and 
tinnitus.  The RO should also readjudicate 
the issue of whether new and material 
evidence has been received to reopen 
service connection claims for hypertension 
and arthritis of the cervical spine.  
Finally, the RO should readjudicate the 
claim for an initial compensable 
disability rating for residuals of a 
fractured right mandible.  If the 
disposition of any claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


